DETAILED ACTION
This action is in response to the submission filed on 3/2/2020.  Claims 37-56 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-42, 44-50, 52-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Patient-Specific Modeling of Cardiovascular Mechanics” (“Taylor”) in view of “Current Clinical Applications of Transthoracic Three-Dimensional Echocardiography” (“Badano”).
Regarding claims 37, 45 and 53, Taylor teaches:
A system for noninvasively determining patient-specific treatment options (Taylor: Abstract, “models based on noninvasive medical imaging”, “create anatomic and physiologic models, obtain properties”), the system comprising:

at least one computer system configured to, using a hardware processor of the at least one computer system: obtaining and preprocessing patient-specific anatomical data (Taylor: pg. 113, Fig. 1, “construction from imaging data”, pg. 113, “lofting a surface through the interpolated curves, and (d ) joining the surfaces together to form a bounded volume", “form solid models for each vessel, which were then joined to form a complete three-dimensional(3D) solid model of the aorta and its branches”; page 123, “image acquisition and processing techniques”); 

creating a three-dimensional model of a patient's anatomy based on the patient-specific anatomical data (Taylor: pg. 113, Fig. 1, “construction from imaging data”, pg. 113, “lofting a surface through the interpolated curves, and (d ) joining the surfaces together to form a bounded volume", “form solid models for each vessel, which were then joined to form a complete three-dimensional(3D) solid model of the aorta and its branches”);

determining one or more boundary conditions of the three-dimensional model of the patient's anatomy (Taylor: page 114, “Patient-Specific Physiologic Models and Boundary Conditions”, page 116, “assigning realistic boundary conditions in patient-specific blood flow
simulations”);

preparing the three-dimensional model of the patient's anatomy by incorporating the one or more boundary conditions (Taylor: page 114, “Patient-Specific Physiologic Models and Boundary Conditions”, page 116, “assigning realistic boundary conditions in patient-specific blood flow simulations”);

processing the prepared three-dimensional model of the patient's anatomy by converting at least a surface representation of the three-dimensional model into a mesh discretizing a surface or volume of the three-dimensional model (Taylor: page 111, “(e) discretize geometric models using automatic mesh generators”; Fig. 1“(e) The solid model was discretized into a
finite-element mesh( gold ) and is shown with the original volume-rendered magnetic resonance angiogram”);

determining blood flow information for the patient by analyzing the processed three-dimensional model of the patient's anatomy (Taylor: pg. 116, Fig. 3, “Pressure”, “flow”, “impedance”); and

determining the patient-specific treatment options based on the determined blood flow information (Taylor: page 126, “Optimal Treatment Plans”).

Taylor does not teach but Badano does teach:
preparing the three-dimensional model of the patient's anatomy by trimming the three-dimensional model of the patient's anatomy (Badano: Fig. 13, “cropping the free wall of the right atrium from a full-volume three-dimensional data-set encompassing the base of the
heart.”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Taylor (directed to modeling blood flow) with (Badano: Introduction).

Regarding claims 38, 46, and 54, Taylor and Badano teach:
The system of claim 37, wherein the patient-specific anatomical data includes at least a portion of the aorta and a proximal portion of main coronary arteries (Taylor: Introduction, “Development of image-based modeling technologies for simulating blood flow began in the
late 1990s (1–3)…investigate the pathogenesis of occlusive and aneurysmal disease in the carotid artery (4,), the coronary arteries (6), the aorta (7), and the cerebral circulation (8–10). P”; Figs. 2, 3, 7).

Regarding claims 39, 47, and 55, Taylor and Badano teach:
The system of claim 37, wherein the one or more boundary conditions provide information about the three-dimensional model at inflow boundaries, outflow boundaries, or vessel wall boundaries (Taylor: page 113, “the inside boundary of a vessel”, page 114, “Patient-Specific Physiologic Models and Boundary Conditions…Velocity profiles were prescribed at the inlet and outlets to achieve a desired flow distribution”, page 115, “inlet or outlet boundaries of the patient-specific numerical model”,  page 116, “assigning realistic boundary conditions in patient-specific blood flow simulations”).

Regarding claims 40, 48 and 56, Taylor and Badano teach:
The system of claim 39, wherein the inflow boundaries are assigned with a prescribed value for velocity, flow rate, or pressure (Taylor: page 114, “Patient-Specific Physiologic Models and Boundary Conditions…Velocity profiles were prescribed at the inlet and outlets to achieve a desired flow distribution”, page 115, “inlet or outlet boundaries of the patient-specific numerical model”).

Regarding claims 41 and 49, Taylor and Badano teach:
The system of claim 40, wherein the prescribed value is determined by noninvasively measuring physiologic characteristics of the patient (Taylor: pg. 116, Fig. 3, “Pressure”, “flow”, “impedance”; page 112, “measure blood flow noninvasively”; Abstract, “biomechanical models based on noninvasive medical imaging could provide invaluable data on the in vivo service environment where cardiovascular devices are employed and on the effect of the devices on physiologic function”).

Regarding claims 42 and 50, Taylor and Badano teach:
The system of claim 37, wherein the prepared three-dimensional model of the patient's anatomy is a surface mesh model of one or more patient-specific physiologic parameters (Taylor: Fig. 1, “(e) The solid model was discretized into a finite-element mesh ( gold ) and is shown with the original volume-rendered magnetic resonance angiogram”; page 114, “Automatic Mesh Generation”; Fig. 2).

Regarding claims 44 and 52, Taylor and Badano teach:
The system of claim 38, wherein the patient-specific treatment options include placing a coronary stent in one of the main coronary arteries represented in the three-dimensional model (Taylor: page 126, “Device Design and Evaluation”, “Stents (bare metal or drug-eluting) are structures used to alleviate diminished blood flow to organs beyond an obstruction or stenosis to maintain an adequate delivery of oxygenated blood. The placement of these mechanical structures changes the biomechanical environment of the artery.”).

Claims 43 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Patient-Specific Modeling of Cardiovascular Mechanics” (“Taylor”) in view of “Current Clinical Applications of Transthoracic Three-Dimensional Echocardiography” (“Badano”) further in view of “Three-dimensional echocardiography: assessment of inter- and intra-operator variability and accuracy in the measurement of left ventricular cavity volume and myocardial mass” (“Nadkarni”).
Regarding claims 43 and 51, Taylor and Badano teach:
or myocardial mass (Nadkarni: page 1258, “myocardial mass measurements were made”, 3.2. “Myocardial mass accuracy”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Taylor and Badano (directed to modeling blood flow) with Nadkarni (directed to physiologic parameters) and arrived at modeling blood flow including physiologic parameters. One of ordinary skill in the art would have been motivated to make such a combination because “accuracy in measurement, is of utmost importance in determining the efficiency and applicability of a diagnostic technique” (Nadkarni: page 1270).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:	
“Finite element modeling of blood flow in arteries”: A comprehensive finite element framework to enable the conduct of computational vascular research is described. 
“Modelling pipeline for subject-specific arterial blood flow—A review”: a robust and semi-automatic modelling pipeline for blood flow through subject-specific arterial geometries is presented. 
“A Partitioned Approach for Fluid-Structure Interaction on Cartesian Grids”: computer-based simulation of problems from fluid-structure interaction (FSI).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003.  The examiner can normally be reached on Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NITHYA J. MOLL/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129